Citation Nr: 1206093	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1987, to April 1988, and from November 1990, to May 1991, with additional periods of inactive duty for training (INACDUTRA) in the United States Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which established service connection for PTSD; a 10 percent evaluation was assigned, effective September 11, 2007.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on September 16, 2011, by means of video conferencing equipment with the appellant in Des Moines, Iowa, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain outstanding VA outpatient treatment records and to afford the Veteran a VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board notes that there are outstanding VA outpatient treatment records which are not associated with the Veteran's VA claims file.  In a September 2011 statement, the Veteran asserted that he was receiving continuing treatment for his service-connected PTSD at the VA Community Based Outpatient Clinic (CBOC) in Cedar Rapids, Iowa, and that these records should be obtained by the RO.  See a September 2011 statement from the Veteran.  At the September 2011 hearing, the Veteran and his representative noted that these records were still outstanding.  See the September 2011 hearing transcript at pages 8, 9 and 20.  While the Veteran submitted a signed waiver of RO consideration of this evidence in September 2011, it appears that these records have not been obtained or associated with the Veteran's VA claims file.  The most recent VA treatment records from the Cedar Rapids CBOC are dated in March 2011.  

The duty to assist obligates VA to obtain these records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's PTSD, to specifically include all records from the CBOC in Cedar Rapids, Iowa, dated from March, 29, 2011 to the present.  

In addition, the Veteran was afforded a VA PTSD examination in March 2010.  However, the Veteran and his representative asserted at the September 2011 hearing that the disorder had worsened since the last examination.  The March 2010 VA examiner assigned a Global Assessment Functioning (GAF) score of 68 due to the Veteran's PTSD symptomatology.  This score is reflective of mild symptomatology.  However, at the September 2011 hearing, the Veteran's representative asserted that recent VA treatment records from the Cedar Rapids CBOC reflect severe symptomatology and an assigned GAF score of 46.  See the September 2011 hearing transcript at page 8.  As noted above, these records are not associated with the Veteran's VA claims file.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board is of the opinion that the Veteran needs to be reexamined for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD.  Specifically, the RO/AMC must request all records from the VA CBOC in Cedar Rapids, Iowa, dated from March 29, 2011 to the present, and from the VA facility in Iowa City, Iowa, dated from September 2, 2011, to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The severity and frequency of any identified symptomatology should be discussed.  If any other psychiatric disorder is identified on Axis I, the VA examiner should attempt to differentiate between the symptomatology associated with the Veteran's service-connected PTSD as opposed to any other diagnosed psychiatric disorder, to include the assignment of a separate GAF score.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


